DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 states “can controlled” which should be “can be controlled.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3 and 6-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by US 2011/0159562 A1 to Deisseroth et al. (hereinafter “Deisseroth”).
	Regarding Claim 1, Deisseroth teaches:
selecting a target cell population including stem cells at various developmental stages and types (see Para. 15, 19, 42, 49, and claims 5-6); 
modifying a function of the target cell population by causing cells of the target cell population to express light responsive molecules that can controlled with targeted light deliver (see e.g. Paras. 48-49 and 63 and claim 1); 
transplanting a portion of cells expressing light responsive molecules into a living organism during a cell transplantation (see e.g. Paras. 48, 52, 63); 
measuring nervous system responses to targeted energy control (see, e.g., “causal assessment of the specific contribution of transplanted cells to tissue and network function” in Para. 48; also see Paras. 38 and 63 discussing fMRI measurement of the response to optical stimulation); and 
determining at least one of neural circuit activity locations and neural circuit activity timings in the living organism (see, e.g., “causal assessment of the specific contribution of transplanted cells to tissue and network function” in Para. 48; also see Paras. 38 and 63 discussing fMRI measurement of the response to optical stimulation).

	Regarding Claim 3, see e.g. Paras. 21, 62-63.

	Regarding Claims 6-7, see e.g. Para. 49 (“such as ChR2 or NpHR”) and Paras. 51, 57 (470 nm light used for ChR2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims X are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0159562 A1 to Deisseroth et al. (hereinafter “Deisseroth”).
	
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deisseroth as applied to claim 1 above, and further in view of US 2002/0034472 A1 to Renshaw (hereinafter “Renshaw”).
	Regarding Claim 2, Deisseroth teaches the method of claim 1 as discussed above but fails to specify profiling the cells based on differences in measured responses derived from normal vs. diseased organisms to provide a phenotype of disease. Another reference, Renshaw, teaches comparing measurements from a diseased organism with a healthy baseline to establish the phenotype of disease (see generally Paras. 35-38, 42 and 78). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Deisseroth to profile the cells based on differences in measured responses derived from normal vs. diseased organisms to provide a phenotype of disease, as taught by Renshaw, because doing so would advantageously help establish the detectable sign(s) of the disease.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deisseroth as applied to claim 1 above, and further in view of US 2011/0178441 A1 to Tyler (hereinafter “Tyler”).
	Regarding Claim 4, Deisseroth teaches the method of claim 1 as discussed above but fails to specify whether the targeted energy control is applied before, during and after transplantation. Another reference, Tyler, teaches a similar method for neuromodulation in which the imaging technique is applied before, during and after the modulation of cells (see e.g. Paras. 92, 125 and 140). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Deisseroth to carry out the energy control and response measuring before, during and after transplantation because it would provide a more comprehensive analysis of the cellular changes caused by the transplantation.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deisseroth as applied to claim 1 above, and further in view of Xiong J, Parsons LM, Gao JH, Fox PT. Interregional connectivity to primary motor cortex revealed using MRI resting state images. Hum Brain Mapp. 1999;8(2-3):151-6. doi: 10.1002/(sici)1097-0193(1999)8:2/3<151::aid-hbm13>3.0.co;2-5. PMID: 10524607; PMCID: PMC6873334 (hereinafter “Xiong”).
	Regarding Claim 5, Deisseroth teaches the method of claim 1 as discussed above but fails to specify whether resting state functional neuroimaging data and resting connectivity are analyzed. Another reference, Xiong, teaches that fMRI may be used to provide resting state functional neuroimaging data and measure resting connectivity (see e.g. the abstract). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Deisseroth to further analyze measurements for resting connectivity and to interpret clinical resting state functional neuroimaging data, as taught by Xiong, because doing so would provide further useful diagnostic information of the patient. 

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deisseroth as applied to claim 1 above and further in view of US 2011/0188577to Kishore et al. (hereinafter “Kishore”).
Regarding claims 8-9, Deisseroth fails to teach, but Kishore et al. does teach: wherein the measuring is conducted in a parallel processing architecture, including closed-loop control (claim 12; specifically, the processing being done in a closed loop encoder where processing is done in parallel). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the optogenetic manipulation of cells and disease profiling as taught by Aravanis et al., Renshaw et al., Rao et al. and Lee et al.to include the specific processing structure as taught by Kishore. The motivation to do this would be to use the processors and processing structure so as to not overload the processors and slow down the execution of a program or code being run on a computer.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deisseroth as applied to claim 1 above and further in view of US 8,519,343 to Mihailescu et al. (hereinafter “Mihailescu”).
Regarding claim 10, Deisseroth fails to teach, but Mihailescu et al. teaches: wherein the measuring is conducted with a high-resolution using a parallel compressed sensing reconstruction (Columns 12-13 lines 61-67 and lines 1-10; specifically, that high resolution images are from image reconstruction using compressive sensing for a system of two parallel planes of detectors were processing for both of these planes would be happening and therefore in parallel). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the optogenetic manipulation of cells and disease profiling as taught by Deisseroth to include the specific processing to create high resolution images as taught by Mihailescu et al. The motivation to do this would be to use processors and processing structure so as to not overload the processors and slow down the execution of a program or code being run on a computer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,478,639 in view of US 2011/0159562 A1 to Deisseroth et al. (hereinafter “Deisseroth”). The patented claims recite substantially the same invention except for the target cell population including stem cells. Deisseroth teaches a similar optogenetic invention including a target cell population of stem cells, as explained in the prior art rejections above. As such, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify the patented claims to be utilized for stem cells, as taught by Deisseroth, because this would advantageously allow for more therapeutic uses of the patented method (e.g. evaluating the effect of stem cell transplantation). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aravanis ‘680: see abstract;
Denison ‘078: see abstract, Paras. 121 and 156;
Delp ‘632: see Paras. 141, 144;
Lee ‘904: see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792